ORDER

Upon consideration of defendant’s motion for a stay of enforcement of judgment, it is hereby
ORDERED that defendant’s motion is GRANTED; and it is further
*1192ORDERED that execution of the money judgment awarded and the effect of the declaratory and injunctive relief granted are stayed until the later of (1) the expiration of the period for filing a notice of appeal; or (2) the conclusion of any appellate proceedings.
NOTE: Pursuant to the court’s Procedures for Publication of Opinions and Orders, the court’s unpublished order entered on December 4, 1995 is being published by the Clerk’s Office as Slip Op. 95-199 on December 5, 1995.